DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 1/24/2020. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numerals not mentioned in the description: 900 in Fig. 9 and 1000 in Fig. 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 8-14 is directed towards a process, and claims 1-7 and 15-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “a model component that employs a probabilistic model to generate probability distributions of disease states of a disease of an entity based on observational data of the entity,” and “an index component that generates a disease status index of the disease based on the probability distributions of the disease states.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise,” (computer processor and memory with computer instructions including computer executable code). Additionally, independent claims 8 and 15 recite further additional elements: “A computer program product facilitating a process to employ a probabilistic model to generate a continuous disease status index based on observational data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0041]-[0053]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise,” (computer processor and memory with computer instructions including computer executable code). Additionally, independent claims 8 and 15 recite further additional elements: “A computer program product facilitating a process to employ a probabilistic model to generate a continuous disease status index based on observational data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-7, 9-14, and 16-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-7, 9-14, and 16-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 4, 5, 11, 12, 18 and 19 recite additional computer components and processes including databases and extracting information from databases. Additionally, claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, and 20 do not recite further additional elements.
Regarding claims 1-7 and 15-20, the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0041]-[0053]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2019/0374160 to Yin et al. (hereafter referred to as Yin).
As per claim 1, Yin teaches:
A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Paragraph Number [0050] teaches a device 14b for collecting data, and a network system 14c for connecting the WMSs 14a to the device 14b. The WMSs 14a include sensors configured to collect physiological signals including, but not limited to, heart rate (HR), body temperature (BT), respiration rate (RESP), blood pressure (BP), electroencephalogram (ECG), electrocardiogram (EEG), Galvanic skin response (GSR), oxygen saturation (SpO2), blood glucose (BG), and body mass index (BMI). The device 14b may be implemented in a variety of configurations including general computing devices such as desktop computers, laptop computers, tablets, networks appliances, or mobile devices such as mobile phones, smart phones, or smart watches, as nonlimiting examples. The device 14b includes one or more processors for performing specific functions and memory for storing those functions. The network system 14c may be implemented as a single network or a combination of multiple networks. Network system 14c may include but is not limited to wireless telecommunications networks, WiFi, Bluetooth, Zigbee, or other communication networks).
a model component that employs a probabilistic model to generate probability distributions of disease states of a disease of an entity based on observational data of the entity (Paragraph Number [0045] teaches probabilistic machine learning systems predict the label of an incoming instance based on probabilistic relationships between feature values and labels. For example, Naive Bayes utilizes the Bayes theorem to predict the class with the highest probability given a label-feature probabilistic relationship. As another example, Bayes network simplifies the lengthy Bayes chain calculation by introducing conditional tables. It increases the computational speed, at the expense of model size overhead. A further example, the best-first decision tree is a binary tree that splits on feature values. Selection of the best feature type to split on depends on its ability to reduce impurities, typically measured by reduction in entropy levels, termed as information gain. J48 is another example of a tree-based system in which pruning algorithms are used to avoid overfitting. Decision tables utilize rule tables to represent the probabilistic relationship between features. Paragraph Number [0079] teaches a training table 116 for disease i can be acquired from a biomedical dataset 118 after the feature indexing process is complete. Each feature is given an availability index in the form of an integer ranging from 1 to 3 to signal its availability at Tier-1 18 through Tier-3 22. A decision maker (DMx) 122 at Tier-x can only be trained using features with indices t, where t≤x. As shown by the vertical parentheses in FIG. 8, data instances containing available features at a given tier form an available dataset 120 for that tier. This available dataset 120 can later be used to generate the decision maker 122. Since the training table 116 can simultaneously support multiple available datasets 120, decision makers 122 can be generated in a completely parallel manner).
an index component that generates a disease status index of the disease based on the probability distributions of the disease states (Paragraph Number [0078] teaches a DDM generation procedure 106 is utilized to automatically generate DDMs. As shown in FIG. 8, a training table is sequentially constructed from a biomedical dataset for disease i 108, tier-wise available datasets are derived 110, decision makers are generated in a parallel fashion 112, and the DDM for disease i is finalized 114. Paragraph Number [0086] teaches a given biomedical dataset is transformed into a training table with the feature indexing process. Feature indexing at Tier-1 depends on the available WMS types in SS-LUT that can be matched to the signals in the biomedical dataset. According to one embodiment, a 12-lead smart vest is selected as the WMS for ECG collection. This WMS was picked to obtain the highest achievable accuracy in the WMS tier, although other WMSs may be selected in other embodiments).
As per claim 8, claim 8 recites a computer implemented method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Yin teaches:
A computer program product facilitating a process to employ a probabilistic model to generate a continuous disease status index based on observational data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Paragraph Number [0050] teaches a device 14b for collecting data, and a network system 14c for connecting the WMSs 14a to the device 14b. The WMSs 14a include sensors configured to collect physiological signals including, but not limited to, heart rate (HR), body temperature (BT), respiration rate (RESP), blood pressure (BP), electroencephalogram (ECG), electrocardiogram (EEG), Galvanic skin response (GSR), oxygen saturation (SpO2), blood glucose (BG), and body mass index (BMI). The device 14b may be implemented in a variety of configurations including general computing devices such as desktop computers, laptop computers, tablets, networks appliances, or mobile devices such as mobile phones, smart phones, or smart watches, as nonlimiting examples. The device 14b includes one or more processors for performing specific functions and memory for storing those functions. The network system 14c may be implemented as a single network or a combination of multiple networks. Network system 14c may include but is not limited to wireless telecommunications networks, WiFi, Bluetooth, Zigbee, or other communication networks).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, Yin teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the observational data is selected from a group consisting of longitudinal observational data, high dimensional observational data, heterogeneous observational data, high dimensional longitudinal heterogeneous observational data, disease registry data, and electronic health record data (Paragraph Number [0058] teaches at Tier-2 20, the data, aggregated with additional measurements and physician insights, are passed to the diagnosis engine 30 through T.sub.1. In one embodiment of HDSS 10, decision-making processes are allocated to an external diagnosis engine 30, so that modifications to existing CDSSs can be minimized. However, alternative embodiments of HDSS 10 may have a diagnosis engine 30 integrated in the system. The diagnosis engine 30 includes one or more processors for performing specific functions and memory for storing those functions, as illustrated by machine learning system libraries and DDMs in databases accessible by machine learning system engines, such as WEKA and TensorFlow as nonlimiting examples (Examiner notes that this section teaches at least a disease registry data and an electronic heath record data)).
As per claims 3, 10, and 17, Yin teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the disease status index comprises a continuous disease status index (Paragraph Number [0065] teaches in the third stage 36, the digitized signals from WMSs are pre-processed from possibly incomplete and inconsistent raw measurements into formats understandable by MLMs. Upon approval from the context recognizer 46, the appropriate data streams are fed to a disease module 44 based on the SS-LUT indices specified by the module 44. A feature extractor 48 computes the desired features from these data streams. Then, a missing value handler 50 gets rid of missing feature values using statistical methods, such as value imputations and interpolations. Finally, a binning module 52 maps continuous measurements to separate bins, thus reducing overall computational load on the MLMs. Paragraph Number [0066] teaches diagnostic decisions are made in the fourth stage 38. In PHDS 14, diagnosis of disease i is done using its pre-trained MLM that includes a meta learner 54 and k.sub.i base learners 56. The meta learner 54 finalizes a prediction based on outputs from k.sub.i base learners 56, using the ensemble method selected during the training phase. Note that sometimes the training phase may prefer a single base learner 56, thus obviating the need for a meta learner 54, given the fact that ensemble methods do not always boost MLM performance).
As per claims 4, 11, and 18, Yin teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the computer executable components further comprise: a trainer component that trains the probabilistic model to determine at least one of a number of disease states corresponding to different diseases or one or more parameters used to generate probability distributions corresponding to the number of disease states of the different diseases based on observational training data of multiple entities collected at multiple observation times. (Paragraph Number [0065] teaches in the third stage 36, the digitized signals from WMSs are pre-processed from possibly incomplete and inconsistent raw measurements into formats understandable by MLMs. Upon approval from the context recognizer 46, the appropriate data streams are fed to a disease module 44 based on the SS-LUT indices specified by the module 44. A feature extractor 48 computes the desired features from these data streams. Then, a missing value handler 50 gets rid of missing feature values using statistical methods, such as value imputations and interpolations. Finally, a binning module 52 maps continuous measurements to separate bins, thus reducing overall computational load on the MLMs. Paragraph Number [0079] teaches a training table 116 for disease i can be acquired from a biomedical dataset 118 after the feature indexing process is complete. Each feature is given an availability index in the form of an integer ranging from 1 to 3 to signal its availability at Tier-1 18 through Tier-3 22. A decision maker (DMx) 122 at Tier-x can only be trained using features with indices t, where t≤x. As shown by the vertical parentheses in FIG. 8, data instances containing available features at a given tier form an available dataset 120 for that tier. This available dataset 120 can later be used to generate the decision maker 122. Since the training table 116 can simultaneously support multiple available datasets 120, decision makers 122 can be generated in a completely parallel manner).
As per claims 5, 12, and 19, Yin teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the computer executable components further comprise: an extraction component that extracts from an observational database at least one of the observational data of the entity or observational training data comprising observational data of multiple entities collected at multiple observation times (Paragraph Number [0065] teaches in the third stage 36, the digitized signals from WMSs are pre-processed from possibly incomplete and inconsistent raw measurements into formats understandable by MLMs. Upon approval from the context recognizer 46, the appropriate data streams are fed to a disease module 44 based on the SS-LUT indices specified by the module 44. A feature extractor 48 computes the desired features from these data streams. Then, a missing value handler 50 gets rid of missing feature values using statistical methods, such as value imputations and interpolations. Finally, a binning module 52 maps continuous measurements to separate bins, thus reducing overall computational load on the MLMs.  Paragraph Number [0079] teaches a training table 116 for disease i can be acquired from a biomedical dataset 118 after the feature indexing process is complete. Each feature is given an availability index in the form of an integer ranging from 1 to 3 to signal its availability at Tier-1 18 through Tier-3 22. A decision maker (DMx) 122 at Tier-x can only be trained using features with indices t, where t≤x. As shown by the vertical parentheses in FIG. 8, data instances containing available features at a given tier form an available dataset 120 for that tier. This available dataset 120 can later be used to generate the decision maker 122. Since the training table 116 can simultaneously support multiple available datasets 120, decision makers 122 can be generated in a completely parallel manner).
As per claims 6 and 13, Yin teaches each of the limitations of claims 1 and 8 respectively.
In addition, Yin teaches:
wherein the model component employs the probabilistic model to generate the probability distributions of the disease states at multiple observation times of the entity (Paragraph Number [0045] teaches probabilistic machine learning systems predict the label of an incoming instance based on probabilistic relationships between feature values and labels. For example, Naive Bayes utilizes the Bayes theorem to predict the class with the highest probability given a label-feature probabilistic relationship. As another example, Bayes network simplifies the lengthy Bayes chain calculation by introducing conditional tables. It increases the computational speed, at the expense of model size overhead. A further example, the best-first decision tree is a binary tree that splits on feature values. Selection of the best feature type to split on depends on its ability to reduce impurities, typically measured by reduction in entropy levels, termed as information gain. J48 is another example of a tree-based system in which pruning algorithms are used to avoid overfitting. Decision tables utilize rule tables to represent the probabilistic relationship between features. Paragraph Number [0072] teaches tier-2 20 has a similar decision flow. Disease diagnosis is carried out using the disease module 44 shown in FIG. 6. As opposed to the conventional information extraction process used by physicians, Tier-2 20 utilizes EHRs and DORs to inform the physicians of a patient's background information and a detailed symptom record. The DOR symptom types can be updated based on the latest domain knowledge to provide a uniform picture to all physicians. This aspect cannot be accomplished simply by a physician. Tier-2 20 recommends m tests 76 based on the collected empirical data 78. Since a physician may not remember all available m tests at a given time, Tier-2 HDSS includes m≥n. As in the case of Tier-1 18, the test measurements are pre-processed (via feature extractor 80, missing value handler 82, and binning module 84) before being fed to a meta learner 86 through k base learners 88. Finally, Tier-2 20 transfers control to either Tier-3 22 or Tier-4 24 depending on whether further laboratory measurements are necessary, as shown by inquiry 90).
As per claims 7 and 14, Yin teaches each of the limitations of claims 1 and 8 respectively.
In addition, Yin teaches:
wherein the index component generates the disease status index of the disease at multiple observation times of the entity to track at least one of status of the disease or progression of the disease, thereby facilitating at least one of improved accuracy of the disease status index or improved prognosis of the disease by an expert entity (Paragraph Number [0066] teaches diagnostic decisions are made in the fourth stage 38. In PHDS 14, diagnosis of disease i is done using its pre-trained MLM that includes a meta learner 54 and k.sub.i base learners 56. The meta learner 54 finalizes a prediction based on outputs from k.sub.i base learners 56, using the ensemble method selected during the training phase. Note that sometimes the training phase may prefer a single base learner 56, thus obviating the need for a meta learner 54, given the fact that ensemble methods do not always boost MLM performance. Paragraph Number [0092] teaches to compare the machine learning approach disclosed herein against conventional multi-threshold approaches in the WMS-tier, a best-first decision tree model is trained on each of the 279 Tier-1 features individually. This approach splits each possible feature axis into value ranges separated by thresholds and checks the rule's accuracy. In other words, it tries to find the highest accuracy the multi-threshold approach can realize by exhaustively constructing threshold models Paragraph Number [0086] teaches a given biomedical dataset is transformed into a training table with the feature indexing process. Feature indexing at Tier-1 depends on the available WMS types in SS-LUT that can be matched to the signals in the biomedical dataset. According to one embodiment, a 12-lead smart vest is selected as the WMS for ECG collection. This WMS was picked to obtain the highest achievable accuracy in the WMS tier, although other WMSs may be selected in other embodiments).
As per claim 20, Yin teaches each of the limitations of claim 15. In addition, claim 20 recites claim language that is substantially similar to that found in claims 6, 7, 13, and 14 and is rejected for the same reasons put forth in regard to those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624